Citation Nr: 1048465	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee degenerative 
joint disease and patellofemoral syndrome (right knee 
disability).

2.  Entitlement to service connection for left knee degenerative 
joint disease and patellofemoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to November 
2006, including combat service in Iraq, and his decorations 
include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for residuals of left 
and right knee injuries.  The case was later transferred to the 
Jackson, Mississippi RO.

The Veteran testified before a Decision Review Officer at the RO 
in February 2010.


FINDINGS OF FACT

1.  Right knee degenerative joint disease and patellofemoral 
syndrome had its onset in service.

2.  Left knee degenerative joint disease and patellofemoral 
syndrome, had its onset in service.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease and patellofemoral 
syndrome was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010).

2.  Left knee degenerative joint disease and patellofemoral 
syndrome was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154 (a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for right 
knee degenerative joint disease and patellofemoral syndrome and 
for left knee degenerative joint disease and patellofemoral 
syndrome, which represents a complete grant of the benefits 
sought on appeal.  As such, no discussion of VA's duty to notify 
or assist is necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Further, in cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Service treatment records show that the Veteran was seen multiple 
times to treat complaints of bilateral knee pain following 
initial injury, and contain objective findings/impressions 
including early bilateral knee degenerative joint disease, left 
suprapatellar joint effusion, degenerative changes of both knees, 
and internal derangement.

During a November 2008 VA compensation examination, the Veteran 
reported the following regarding the injury and later residual 
condition of his knees.  He injured his right knee in June 2001.  
During training at that time while running on a rocky hill he 
hyperextended his right knee.  He was treated with a brace and 
placed on profile for two weeks.  Two weeks later he twisted that 
knee, which gave out.  Since then he has had pain he rated as a 
six on a scale of one to ten.  He reported that sometimes he is 
unable to bend the knee until he wiggles it.  He occasionally 
uses a knee sleeve, and he can walk half a mile and then has to 
stop due to pain.

The Veteran reported that he injured his left knee in June 2005 
when he was running and stepped in a pot hole, which 
hyperextended that knee.  He was treated with a brace and 
therapy.  He reported that he had pain he rated as an eight, and 
occasionally a 10.  X-ray examination of the left knee showed 
mild patellofemoral degenerative joint changes, and examination 
of the right knee showed mild patellofemoral joint changes.  
After examination the report contains an assessment of right 
patellofemoral syndrome, mild; and left patellofemoral syndrome, 
mild.

After review of the claims file and examination of the Veteran, 
the examiner noted that he did not detect any recurrent 
subluxation or lateral instability on examination of the knees; 
and that the Veteran did have symptoms and findings suggestive of 
mild patellofemoral syndrome.  The examiner noted that generally, 
patellofemoral syndrome was an overuse type of injury.  The 
examiner stated that there was really no way to know if the 
current symptomatology was related to the isolated episodes of 
hyperextension of the knees during service.  Having said that, 
the examiner opined that he could not resolve the question of 
whether the Veteran's bilateral patellofemoral syndromes were 
related to his hyperextension injuries to the knees without 
resort to mere speculation.  

Based on the above, it is clear that the Veteran had bilateral 
knee problems over many months during service.  He continued to 
have complaints at the time of the August 2006 examination not 
long before discharge from service in November 2006.  Although 
that examination report indicates a normal evaluation for the 
knees (lower extremities), the Veteran reported that he had knee 
troubles with bilateral knee pain that would increase with 
exertional activities, and that he needed to use knee braces.

The VA examiner's judgment that it would be mere speculation to 
opine as to nexus was based on the rationale that there were only 
two isolated episodes of hyperextension of the knees during 
service.  However, although there were only two such episodes of 
hyperextension, there was, however, in fact a continuation of 
bilateral knee problems in service over the course of many months 
during 2005 and 2006.  

The Veteran has asserted that he has had continued problems with 
his knees since the in-service injuries.  The Veteran is fully 
competent to attest to his observations of his right knee 
symptomatology, to include attesting as to a continuity of 
symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 
(1994); 38 C.F.R. § 3.159(a)(2).  The Veteran's assertions of his 
injury and continuity of symptoms are fully credible given that 
they are consistent with remainder of the competent evidence on 
file.  

Moreover, bilateral knee degenerative joint disease was diagnosed 
during service, and warrants service connection for arthritis on 
that basis alone.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether (1) right 
knee degenerative joint disease and patellofemoral syndrome and 
(2) left knee degenerative joint disease and patellofemoral 
syndrome, are related to service.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the Board finds service 
connection is warranted for both.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for right knee degenerative joint disease and 
patellofemoral syndrome is granted. 

Service connection for left knee degenerative joint disease and 
patellofemoral syndrome is granted. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


